Title: From Thomas Jefferson to William Curtis, 18 August 1804
From: Jefferson, Thomas
To: Curtis, William


               
                  
                     Sir
                  
                  Monticello Aug. 18. 04
               
               Your favor of July 24. came to my hands the 7th. inst. and I shall with pleasure give you the substance of my transactions on behalf of the late mrs Ariana Randolph. in the year 97. she wrote to me stating the depth of her distresses, the arrearages due to her on her marriage-contract, and solliciting my aid to procure what was due to her. Peter Randolph, Peyton Randolph and Philip Grymes had been securities for John Randolph, her husband, that on allowing him to recieve her marriage portion from her trustees, she should after his death recieve a certain annuity for life. the representatives of these gentlemen therefore were now liable, and large arrearages were due. it was understood that Peter Randolph’s estate was no further solvent, & of course that the whole obligation survived to mr E. Randolph the representative of Peyton, & P. Grymes son of P. Grymes. I informed her of the difficulties under which her son laboured, that she might indeed recover the whole from mr Grymes, but that he could instantly on motion recover a moiety from her son, & perhaps by confinement deprive his family of his support; & therefore proposed that on mr Grymes’s paying promptly one half of the arrearages, for the immediate relief of her distresses, she should relinquish his responsability for the other half, and recieve that from her son when he should be able to pay it. she wrote me an express approbation of this proposition, & sent a joint & several power of attorney to mr Boardly & myself to release and discharge mr Grymes from the paiment of one half, on his actual paiment of the other. altho empowered to act separately, & instructed by her as to the special act, yet I asked the advice of mr Boardly on the subject, who wrote me his full concurrence in the release. in the mean time mr Grymes had confessed judgment for the whole arrearages. I thereupon informed him that if he would make prompt paiment of a moiety, he should be released from his responsability for the other, which should be looked for from his co-security. he did so, and I gave him a release. this respected the arrearages only. as the matter now stands therefore the representatives of mrs Randolph are entitled to demand the other moiety from mr E. Randolph & the representatives of Peter Randolph, and the subsequent annuities from mr Grymes, E. Randolph & Peter R’s representatives or either of them: as to any demands against mrs Randolph which might be set in opposition to her claims and induce her to accept one half as a compromise for the whole, I can affirm that no such pretention entered into the transaction, and that the letters of herself, mr E. Randolph & mr Grymes in my possession, will prove neither of these persons had any such idea. you ask for a copy of her power of attorney to me, but it is a very long instrument, and goes to the single act of the release only, and I have no secretary here to copy it. I will however exhibit it to any person who shall call on me here on your behalf, and be very ready to give you any supplementary information you shall desire while I am here. the papers being voluminous and deposited here, I should not be able to answer from Washington, to which place I do not go however till the latter end of September.   I have acted in this business as a volunteer only. habits of intimate friendship in the family of the late John Randolph disposed me cordially to befriend the widow & residue of the family. I considered myself as an umpire among all the parties, anxious to serve all with justice: it was the means of procuring great relief to her before her death, without having brought distress on any of those who were dear to her. the same affections to the family would have induced me to accept the guardianship as sollicited by the amiable young gentleman we so unhappily lost; but that my public vocations would not have left me the time which a just attention to the discharge of the duties would have required. I tender you the salutations of friendship & respect.
               
                  
                     Th: Jefferson
                  
               
            